DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 18, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101, have been fully considered but they are not persuasive. The applicant argues that the amendments to the independent claims 1, 10 and 12 integrate the features into a practical application and thus recite “significantly more” than the judicial exception.  The Examiner respectfully disagrees.  Independent claim 1 has been amended to recite, inter alia, that the measuring process is performed by a measuring apparatus and that the determination is performed by a controller.  However, these elements are recited at a high level of generality and thus do not amount to “significantly more” than the judicial exception.  Independent claim 1 has further been amended to recite “determining, by a controller of the measuring apparatus on the basis of the reception intensity of the radio waves measured by the measuring apparatus and a corrected electric power transmission efficiency which is corrected based on a characteristic of the radio wave receiving apparatus, if the reception intensity of the radio waves incident at the installable position is at a level sufficient to operate the radio wave receiving apparatus when installed at the installable position.”  Although independent claim 1 has been amended to more specifically describe the determination step, the amendments constitute mere data gathering done in order to perform a mental process.  Therefore, these further amendments to claim 1 do not amount to “significantly more” than the judicial exception.  The Examiner recommends further amendments to independent claim 1 that describe in more detail the characteristics of the radio wave receiving apparatus used to correct the electric power transmission efficiency as well as indicate a process performed upon the determination, e.g., initiate a charging of the radio wave receiving apparatus.  
Applicant’s arguments, see page 9, filed July 18, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2017-058863 to Matsuno.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.  

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: a method/process (claims 1-9 and 14-20) and a machine/system/product (claims 10-13). Based on the claims being determined to be within at least one of the four categories (i.e., process, machine, manufacture, or composition of matter), the following process applies.

Regarding independent claims 1, 10 and 12:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Regarding independent claim 1, the claim recites a judicial exception as analyzed below:
The feature of “determining, on the basis of the reception intensity of the radio waves, if the radio wave receiving apparatus can operate when installed at the installable position,” is a mental process of evaluating a value to make a determination.
Regarding independent claim 11, the claim recites a judicial exception as analyzed below:
“determine, on the basis of the reception intensity of the radio waves, if the radio wave receiving apparatus can operate when installed at the position,” is a mental process of evaluating a value to make a determination.
Regarding independent claim 12, the claim recites a judicial exception as analyzed below:
“determine if the radio wave receiving apparatus can operate when installed at the installable position on the basis of the reception intensity of the radio waves,” is a mental process of evaluating a value to make a determination. 

The limitation analyzed includes concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I). Thus, the limitations noted above fall into the “mental process” groupings of abstract ideas.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
	This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
Regarding independent claim 1:
The additional limitation of “measuring, at an installable position of a radio wave receiving apparatus operated by power of radio waves from a radio wave transmitting apparatus, a reception intensity of radio waves from the radio wave receiving apparatus” is recited at a high level of generality, (i.e., as a general means of gathering data for use in the mental process step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).

Regarding independent claim 10:
A non-transitory computer-readable medium including a program for causing a measurement apparatus installed at an installable position of a radio wave receiving apparatus operated by power of radio waves from a radio wave transmitting apparatus to measure a reception intensity of radio waves from the radio wave transmitting apparatus (The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. non-transitory storage medium containing instructions which when executed by a processor, processor to perform operations) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.)

Regarding independent claim 12:
“a receiver configured to receive radio waves from a radio wave transmitting apparatus at an installable position of a radio wave receiving apparatus operated by power of radio waves from the radio wave transmitting apparatus,” is recited at a high level of generality, (i.e., as a general means of gathering data for use in the mental process step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g), also 2106.05(b).

When viewed in combination or as a whole, the recited additional elements do no more than gather data for use in the mental process including making a determination based on the gathered data, as recited in the judicial exception, using the receiving apparatus as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claims 1 and 10 are directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claims 1, 10 and 12, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above.
As discussed above, with respect to integration of the abstract idea into a practical application, using a radio wave receiving apparatus to perform the processes of “measuring a reception intensity of radio waves …” amounts to no more than mere instructions to apply the exception using a generic computer component, as noted in Step 2A Prong Two. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Thus, the claim limitations elements in claims 1, 10 and 12, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.

Furthermore, regarding dependent claims 2-8, 11 and 13-19 which are dependent on claims 1, 10 and 12, the claim are directed to a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) without significantly more as highlighted below in the claim limitations by evaluating the claim limitations under the Step2A and 2B:
Regarding claims 2, 4, 5, 6, 8, 14-17 and 19 limitations:
Step 2A Prong One:  
Abstract idea recited in independent claims 1, 10 and 12 is incorporated.
determining, on the basis of a reception intensity of the communication radio waves, if the radio wave receiving apparatus can operate when installed at the installable position (Mental process for making determinations based on reception intensity).
Step 2A Prong Two:  
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: 
Regarding dependent claims 2, 4, 5, 6, 8, 14-17 and 19, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above. 

First, the additional elements include the recitation of computer elements deemed no more than mere instructions to apply the exception using generic computer components, as noted in Step 2A Prong Two. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Thus, the claim limitations elements in claims 1-2, 4, 5, 6, 8, 10, 12, 14-17 and 19, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301264 to Zeine et al. (hereinafter Zeine) in view of JP 2017-058863 to Matsuno (hereinafter Matsuno) (cited in IDS of 03/30/2020).
Regarding independent claim 1, Zeine discloses a measurement method, comprising:
measuring, by a measuring apparatus positioned at an installable position of a radio wave receiving apparatus (Fig. 1, power receiving client 103 installed in wireless device 102) operated by power of radio waves from a radio wave transmitting apparatus (Fig. 1, power transmission system 101), a reception intensity of radio waves from the radio wave transmitting apparatus (the power receiving client 103 measures a reception intensity of radio waves, at least para. 0034, 0049-0051); and 
determining, by a controller of the measuring apparatus (inherent the receiving client 103 has a controller) on the basis of the reception intensity of the radio waves measured by the measuring apparatus and a corrected electric power transmission efficiency which is corrected based on a characteristic of the radio wave receiving apparatus, if the reception intensity of the radio waves incident at the installable position is at a level sufficient to operate the radio wave receiving apparatus when installed at the installable position (the power meter 440 of the wireless device 102 can measure the received power signal strength, at least para. 0050 and determine if the wireless device 102 can charge, at least para. 0051).
Illustrated below is Fig. 1 of Zeine marked and annotated for the Applicant’s convenience.

    PNG
    media_image1.png
    697
    955
    media_image1.png
    Greyscale

Zeine fails to disclose that the determination is also made based on a corrected electric power transmission efficiency which is corrected based on a characteristic of the radio wave receiving apparatus.
In the same field of endeavor, Matsuno discloses a determination processing unit 43 that determines whether or not the state of the radio wave intensity measured by the radio field intensity measuring unit 33 and the power receiving state of the power receiving unit 41 correspond to a predetermined notification condition (at para. 0027).  Matsuno further discloses that with respect to the radio field intensity measured by the radio field intensity measuring unit 33, it is possible to set the threshold value (lower limit value) of the radio wave intensity and the variation pattern as the first condition. For the power receiving state of the power receiving unit 41, for example, a state in which the power receiving unit 41 is not receiving power is set as a second condition. Then, a combination condition (AND condition) stipulating that both the first condition and the second condition are applicable is set as the notification condition (at para. 0028 and 0029).  Therefore, Matsuno discloses making a determination based on a corrected electric power transmission efficiency which is corrected based on a characteristic of the radio wave receiving apparatus (notification condition is issued based on first and second conditions which include the radio wave intensity and the variation pattern and whether the receiving unit is not receiving power).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine as taught by Matsuno.  This would have been done to determine whether the receiving unit is at a proper location. 
Regarding independent claim 10, claim 10 recites similar features as those recited in independent claim 1 and those features are rejected on the same grounds of claim 1.  Additionally, Zeine discloses a non-transitory computer readable medium including a program (while the machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term "machine-readable medium" and "machine-readable storage medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions, at least para. 0094).
Regarding independent claim 12, claim 12 recites similar features as those of independent claim 1 and those features are rejected on the same grounds of claim 1.  Additionally, Zeine discloses a receiver (Fig. 1, at least wireless device 102) and a controller (at least (at least the power receiving client 103 and the power meter 440).
Regarding claims 2 and 13, Zeine discloses wherein the radio waves include power feeding radio waves (transmission system 101 delivers wireless power, para. 0038, 0050) and communication radio waves having an intensity lower than that of the power feeding radio waves (the beacon has an intensity lower than the power feeding radio waves, para. 0038, 0050); the radio wave receiving apparatus operates with a power of the power feeding radio waves (the power receiver client 103 operates with the power from the power transmission system 101, at para. 0037); and the method further comprising determining, on the basis of a reception intensity of the communication radio waves, if the radio wave receiving apparatus can operate when installed at the installable position (the wireless power transmission system 101 determines the complex conjugate of the measured phase of the beacon and uses the complex conjugate to determine a transmit phase that configures the antennas for delivering and/or otherwise directing wireless power to the power receiver client 103 via the same path over which the beacon signal was received from the power receiver client 103, at para. 0038, 0050 and 0052).
Regarding claim 3, Zeine discloses wherein the power feeding radio waves and the communication radio waves are included in a same frequency band (at least at para. 0042, 0053).
Regarding claim 4, Zeine discloses wherein the radio waves include communication radio waves (beacons); the radio wave receiving apparatus operate with power of the communication radio waves (device 102 operates with waves received from transmitter 101); and the method further comprising determining, on the basis of the reception intensity of the communication radio waves, if the radio wave receiving apparatus can operate when installed at the installable position (based on  the received waves, the battery in device 102 is charged and device 102 may operate, at least para. 0049.
Regarding claims 5 and 14-16, Zeine fails to disclose calculating, on the basis of the reception intensity of the radio waves, a power feeding margin from the radio wave transmitting apparatus to the radio wave receiving apparatus (Zeine discloses that a limited number of clients can be served on the BBS and PS ( e.g., 32).  Likewise, the CQT may also be limited to a number of clients (e.g., 32). Thus, for example, if more than 64 clients are within range of tl1e wireless power transmission system, some of those clients would not be active in either the BBS or CQT, i.e., power feeding margin, at least at para. 0048); and determining, on the basis of the power feeding margin, if the radio wave receiving apparatus can operate when installed at the installable position (Zeine further discloses that the wireless power transmission systems within range are scored and ranked to make a determination as to whether to accept a connection invitation received from a particular WPTS, at least para. 0075-0077).
Regarding claims 6 and 17, Zeine discloses determining, on the basis of power consumption of the radio wave receiving apparatus, if the radio wave receiving apparatus can operate (a combiner 455 receives and combines the received power transmission signals from the power transmitter, and the power meter 440 can measure the received power signal strength and provides the control logic 410 with this measurement, at least para. 0050).   
Regarding claims 7, 11 and 18, Zeine discloses transmitting a pilot signal to the radio wave transmitting apparatus (Fig. 2, power receiver 102 transmits beacon to power transmission system 101), wherein the radio waves are applied with beamforming toward the installable position on the basis of the pilot signal (at least para. 0031, 0033, 0035, 0038).  
Regarding claims 8 and 19, Zeine discloses transmitting a measurement result of the reception intensity of the radio waves to the radio wave transmitting apparatus (system 101 receives the beacon from client 103, at least para. 0038); and receiving, from the radio wave transmitting apparatus, a determination result regarding if the radio wave receiving apparatus can operate when installed at the installable position on the basis of the measurement result of the reception intensity of the radio waves (the wireless power transmission system 101 determines the complex conjugate of the measured phase of the beacon and uses the complex conjugate to determine a transmit phase that configures the antennas for delivering and/or otherwise directing wireless power to the power receiver client 103 via the same path over which the beacon signal was received from the power receiver client 103, at least at para. 0038).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858